DETAILED ACTION
This Office Action is in response to the amendment filed on 6/11/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after the final rejection mailed on 3/8/2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 6/8/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 9, 11 - 12, 14, 16 - 19 and, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2014/0191390 A1) in view of Topacio et al. (US 2014/0167261 A1).  

With regard to claim 1, Chuang discloses a chip structure, as shown in Fig. 1A, comprising: 
a substrate 30; 
a redistribution layer 34 over the substrate; 
a bonding pad 40
a shielding pad 140 over the redistribution layer and around the bonding pad; 
an insulating layer 42 over the redistribution layer and the shielding pad; 
a buffer layer 46 over a top surface of the insulating layer, 
a bump 48/64 over the bonding pad and the insulating layer, 
wherein a sidewall of the bump is over the shielding pad, wherein a bottom surface of the bump is lower than a top surface of the insulating layer, and the bonding pad is in contact with the buffer layer and the bump.
Chuang does not explicitly show the shielding pad surrounding the bonding pad.
Topacio discloses a shielding pad 222 surrounding a bonding pad 204 (Topacio Fig. 5).
Topacio teaches that the shielding pad around or surrounding the bonding pad will provide stress protection to the bump pad (Topacio 0065).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Topacio’s teachings with the invention of Chuang to reduce stress on the bump pad.
With regard to claim 2, Chuang discloses a portion of the insulating layer 42 is between the bonding pad 40 and the shielding pad 140 (Chuang Fig. 1A).  
With regard to claim 3, Chuang discloses the portion of the insulating layer 42 separates and electrically insulates the bonding pad 40 from the shielding pad 140 (Chuang Fig. 1A).  
With regard to claim 4, Chuang discloses the bump 48/64 is over the portion of the insulating layer 42 (Chuang Fig. 1A).  
With regard to claim 5, Chuang and Topacio disclose the shielding pad 222 surrounds a region of the redistribution layer 208 (Chuang 34
With regard to claim 6, Topacio discloses the shielding pad 222A - 222C has a plurality of first portions spaced apart from each other (Topacio Fig. 4).  
With regard to claim 7, Topacio discloses a second portion of the insulating layer 220 is between the bonding pad 204 and the shielding pad 222A - 222C, and the first portion is wider than the second portion (Topacio Figs. 8).  
With regard to claim 8, Topacio discloses a maximum width of the shielding pad 222 is greater than a maximum width of the bump 202/212 (Topacio Fig. 4).  
With regard to claim 9, Chuang discloses the bonding pad 40 and the shielding pad 140 have a substantially same thickness (Chuang Fig. 1A).  
With regard to claim 11, Chuang discloses a chip structure, as shown in Fig. 1A, comprising: 
a substrate 30; 
a dielectric layer 38 over the substrate; 
a bonding pad 40 over the dielectric layer; 
a shielding pad 140 over the dielectric layer, wherein the shielding pad has a plurality of strip portions spaced apart from each other, the strip portions around the bonding pad, and the strip portions are spaced apart from the bonding pad by a substantially same distance; 
an insulating layer 42 over the dielectric layer and the shielding pad; 
a buffer layer 46 over the insulating layer and in contact with a top surface of the insulating layer, wherein a bottommost surface of the buffer layer is in contact with a top surface of the bonding pad; 
a bump 48/64 over the bonding pad and the insulating layer adjacent to the bonding pad, 
Chuang does not explicitly show the plurality of strip portions surrounding the bonding pad.
Topacio discloses a plurality of strip portions 222A - 222C surrounding a bonding pad 204 (see the comments stated above in paragraphs 6 - 8, with respect to claim 1, which is considered repeated here).
With regard to claim 12, Topacio discloses the strip portions 222A - 222C have a substantially same first line width (Topacio Fig. 4).  
With regard to claim 14, Chuang discloses the insulating layer 42 is partially between the bump 48/64 and the shielding pad 140 (Chuang Fig. 1A).
With regard to claim 16, Chuang discloses a method for forming a chip structure, comprising: 
forming a redistribution layer 34 over a substrate 30 (Figs. 1); 
forming a conductive layer 40/140 over the redistribution layer, wherein the conductive layer comprises a bonding pad 40 and a shielding pad 140 around the bonding pad, and the bonding pad is spaced apart from the shielding pad by a first gap; 
forming an insulating layer 42 over the redistribution layer and the shielding pad, wherein the insulating layer is filled into the first gap; 
forming a buffer layer 46 over the insulating layer and in contact with a top surface of the insulating layer; 
forming a bump 48/64 over the bonding pad and the insulating layer over the shielding pad, wherein the bump partially overlaps the shielding pad, wherein a virtual line extending in a tangent direction of the substrate sequentially passes through the buffer 
Chuang does not explicitly show the shielding pad surrounding the bonding pad.
Topacio discloses a shielding pad 222 surrounding a bonding pad 204 (see the comments stated above in paragraphs 6 - 8, with respect to claim 1, which is considered repeated here).
With regard to claim 17, Chuang discloses the insulating layer 42 covers the entire shielding pad 140 and a peripheral portion of the bonding pad 40 (Chuang Fig. 1A).  
With regard to claim 18, Topacio discloses the shielding pad 222 has a plurality of portions spaced apart from each other by second gaps, and the insulating layer 220 is filled into the second gaps (Topacio Fig. 4).  
With regard to claim 19, Topacio discloses the portions are spaced apart from each other by a substantially same distance (Topacio Fig. 4).  
With regard to claim 21, Chuang discloses the  buffer layer 46 is in contact with a top surface of the insulating layer 42, wherein a portion of the buffer layer is between the bump 48/64 and the insulating layer in the tangent direction of the substrate 30 (Chuang Fig. 1A).
Claims 10, 13 and, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang and Topacio, further in view of Pozder et al. (US 10,566,300 B2).

With regard to claim 10, Chuang and Topacio disclose a conductive line (one of the 140 (Topacio 222) over the redistribution layer 34 and connected to the bonding pad 40 (Topacio 204), wherein the shielding pad 140 (Topacio 222A - 222C) is spaced apart from the conductive line (Chuang Figs. 2 and Topacio 5).
They fail to explicitly show a width of the shielding pad is greater than a line width of the conductive line.
Pozder discloses a conductive line 20 over the redistribution layer 10/12 and connected to the bonding pad 16 (and located between and insulated from the fill lines), wherein the shielding 26 is spaced apart from the conductive line, and a width of the shielding pad is greater than a line width of the conductive line (col. 2, lines 50 - 60, Fig. 1).
Pozder teaches the narrow spacing promoting a complete gap filling of the spaces (Pozder col. 2, line 56).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pozder’s teachings with the inventions of Chuang and Topacio to form a conductive line with narrower line width than that of the shielding pad within a space between the fill lines (shielding pad) for promoting a complete gap filling.
With regard to claim 13, Chuang discloses a conductive line (one of the 140) over the dielectric layer 38 and connected to the bonding pad 40, wherein the strip portions are spaced apart from the conductive line (Chuang Fig. 2). 
Chuang and Topacio fail to show the first line width is greater than a second line width of the conductive line.  
Pozder discloses a conductive line 20 with a second line width over a dielectric layer 12 and connected to a bonding pad 16 (and located between and insulated from the fill lines), wherein the shielding pad 26 is spaced apart from the conductive line, and a width of the shielding pad is greater than a line width of the conductive line (see the comments stated above in paragraphs 32 - 34, with respect to claim 10, which is considered repeated here).
With regard to claim 20, Chuang and Topacio fail to show the portions are spaced apart from the bonding pad by a substantially same distance.  
Pozder discloses that a shielding pad 26 having a plurality portions that can be arranged in different angles of inclination thus the portions are spaced apart from a bonding pad 16 by a 
Pozder teaches that such arrangement provides isotropic or near-isotropic properties to the shielding pad (Pozder col. 5, line 17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Pozder’s teachings with the inventions of Chuang and Topacio to arrange the plurality shielding portions in different angles of inclination (resulting in the portions are spaced apart from a bonding pad by a substantially same distance) for providing isotropic or near-isotropic properties to the shielding pad
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        June 21, 2021